Citation Nr: 0730205	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-26 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease of the cervical 
spine.

3.  Entitlement to an initial disability rating in excess of 
10 percent for hepatitis B.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The veteran served on active duty for more than 20 years from 
August 1982 to August 2002.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 decision of the 
RO that, in part, granted service connection, 
effective September 17, 2002, and assigned initial ratings 
for degenerative disc disease of the lumbar spine evaluated 
as 20 percent disabling; degenerative disc disease of the 
cervical spine evaluated as 10 percent disabling; and 
hepatitis B with chronic fatigue evaluated as 10 percent 
disabling.  The veteran timely appealed for higher initial 
ratings.

In November 2001, the Board remanded the matters for 
additional development.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2006) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has reported that 
he is retired from employment, has submitted evidence of 
medical disability, and is claiming the maximum rating.  His 
inferred claim for a total rating based on individual 
unemployability is referred to the RO for initial 
adjudication.

In August 2007, the veteran's representative raised again the 
issues of entitlement to service connection for a bilateral 
knee disability and for a left wrist disability. As each of 
those issues has not been adjudicated on the basis of new and 
material evidence, they are referred to the RO for 
appropriate action.  The veteran may also file a motion for 
reconsideration of these issues by the Board, in accordance 
with provisions of 38 C.F.R. § 20.1001 (2006).
  

FINDINGS OF FACT

1.  For the period from September 17, 2002, the veteran's 
degenerative disc disease of the lumbar spine has been 
manifested by moderate limitation of motion and minimal 
muscle spasm, and pain with repetitive motion; pain on 
motion, additional functional loss due to pain, severe 
intervertebral disc syndrome, and incapacitating episodes are 
not shown.

2.  For the period from September 17, 2002, the veteran's 
degenerative disc disease of the cervical spine has been 
manifested by slight, if any, limitation of motion and pain 
with repetitive motion; pain on motion, additional functional 
loss due to pain, moderate limitation of motion, moderate 
intervertebral disc syndrome with recurring attacks, and 
incapacitating episodes are not shown.

3.  For the period from September 17, 2002, the veteran's 
hepatitis B has been manifested by fatigue; incapacitating 
episodes of at least two weeks duration or daily symptoms of 
fatigue, malaise, and anorexia that require dietary 
restriction or continuous medication are not shown.


CONCLUSIONS OF LAW

1.  For the period from September 17, 2002, the criteria for 
an initial disability rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5237, 5243, 5292, 5293, 5295 (2002 & 2006).

2.  For the period from September 17, 2002, the criteria for 
an initial disability rating in excess of 10 percent for 
degenerative disc disease of the cervical spine have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5237, 5243, 5290, 5293 (2002 & 2006).

3.  For the period from September 17, 2002, the criteria for 
an initial disability rating in excess of 10 percent for 
hepatitis B have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.114, Diagnostic Code 7345 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through October 2002 and December 2006 letters, and the 
January 2007 supplemental statement of the case (SSOC), the 
RO or VA's Appeals Management Center (AMC) notified the 
veteran of elements of service connection, the evidence 
needed to establish each element, and evidence of increased 
disability.  These documents served to provide notice of the 
information and evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  The timing deficiency was remedied by the fact that 
the veteran's claim was re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006). 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The January 2007 SSOC provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.



A.  Degenerative disc disease of the Lumbar Spine and 
Cervical Spine

The RO has evaluated the service-connected degenerative disc 
disease of the lumbar spine as initially 20 percent 
disabling, and the service-connected degenerative disc 
disease of the cervical spine as initially 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5003.

During the course of this appeal, VA revised the criteria for 
evaluation of intervertebral disc syndrome, effective on 
September 23, 2002 (see 67 Fed. Reg. 54345 (August 22, 
2002)).  VA also revised the criteria for evaluation of 
diseases and injuries of the spine, effective on 
September 26, 2003 (see 68 Fed. Reg. 51454-51456 (August 27, 
2003)).  VA has a duty to adjudicate the claims under the 
former criteria during the entire appeal period, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 
(2000) and 7-2003 (2003).  

Under the most recent revision back disabilities are 
evaluated under a general rating formula.  Under the formula, 
a 30 percent evaluation is assigned for favorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
cervical spine limited to 15 degrees or less.  A 40 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
Higher evaluations are assigned for unfavorable ankylosis of 
the entire spine, or the entire thoracolumbar spine, which 
are not relevant to the veteran's claims.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).  

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
under the General Rating Formula (which provides the criteria 
for rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Under revisions to Diagnostic Code 5293 (2002) and the new 
Diagnostic Code 5243 (2003), a 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks, during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the past 12 months.  A maximum, 
60 percent rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The revised rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurological sections of the rating schedule.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5235-5243 (2006); 68 Fed. Reg. 
51,455 (Aug. 22, 2002).

In this case, the RO or AMC has considered the veteran's 
claims for higher initial disability ratings under both the 
former and revised schedular criteria (see May 2004 SOC and 
January 2007 SSOC); as such, there is no due process bar to 
the Board doing likewise.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In evaluating the veteran's disabilities, the Board will 
consider not only the criteria of the currently assigned 
diagnostic codes, but also the criteria of other potentially 
applicable diagnostic codes.  At the outset, however, the 
Board notes that, in the absence of any evidence of a 
fractured vertebra (or residuals thereof), or ankylosis of 
the cervical spine, consideration of former Diagnostic Codes 
5285 or 5287 (renumbered 5235 to 5243) for diseases and 
injuries of the spine is unnecessary.  

Degenerative Disc Disease of the Lumbar Spine 

Under former Diagnostic Code 5293 (renumbered 5243), a 20 
percent rating is assignable for moderate intervertebral disc 
syndrome, recurring attacks, with intermittent relief.  A 
40 percent rating is warranted for severe intervertebral disc 
syndrome, recurring attacks, with intermittent relief.  A 60 
percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect prior to September 23, 2002).

An MRI scan of the veteran's lumbar spine in September 2001 
revealed moderate, right paracentral disc protrusion causing 
right lateral recess narrowing and right neural foraminal 
stenosis. 

The report of a November 2002 VA contract examination 
indicates that the veteran had been diagnosed with 
degenerative joint disease and slipped disc in 1983, when he 
complained of low back pain.  He reported that his back 
condition required bed rest and treatment by a physician on 
several occasions.  The veteran reported some functional 
impairment and difficulty in bending over, running, or weight 
lifting.

Examination of the lumbar spine then revealed some radiation 
of pain on movement, muscle spasm, and tenderness over L4-L5.  
Straight leg raising, bilaterally, was positive.  There were 
no signs of radiculopathy.  Range of motion of the lumbar 
spine was to 75 degrees on flexion, to 20 degrees on 
extension, to 40 degrees on right lateral bending and to 35 
degrees on left lateral bending, and to 35 degrees on 
rotation to the right and to 30 degrees on rotation to the 
left.  The examiner noted pain as the major limiting factor 
for active range of motion.  Motion was also limited by lack 
of endurance. Motor function of the upper and lower 
extremities was within normal limits.  X-rays revealed 
minimal degenerative change.
 
The most recent VA examination in December 2006 revealed that 
the veteran walked without assistive devices, and that he 
wore a back brace.  He reportedly performed all activities of 
daily living with moderation.  He performed back exercises 
regularly.  Range of motion of the lumbar spine was to 77 
degrees on forward flexion; to 26 degrees on extension; to 30 
degrees on right and left lateral bending; and to 15 degrees 
on rotation to the right and left.  The examiner noted no 
painful motion during each range of motion.  Following 
repetitive use, the veteran experienced pain with forward 
flexion, extension, lateral flexion, and lateral rotation; no 
fatigue, weakness, lack of endurance, or incoordination were 
noted.  No additional limitation of motion due to pain was 
noted.  Neurological evaluation revealed sensory examination 
was grossly intact to light touch, pinprick, and temperature 
sense.

Here, the evidence does not approximate the criteria for an 
initial disability rating in excess of 20 percent at any time 
under former Diagnostic Code 5293.  There are no signs of 
severe intervertebral disc syndrome, or of neurological 
deficits.  In short, the veteran does not have most of the 
findings needed for a 40 percent evaluation under former 
Diagnostic Code 5293.

Alternatively, the veteran's degenerative disc disease of the 
lumbar spine may be evaluated under former Diagnostic Code 
5292, pertaining to limitation of motion of the lumbar spine.  
38 C.F.R. § 4.72, Diagnostic Code 5292 (2002).

Moderate limitation of motion of the lumbar segment of the 
spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. § 
4.71a, Code 5292.

The former rating criteria did not define "mild," 
"moderate," or "severe." limitation of motion.  However, 
the recently revised rating criteria provide some guidance.  
Under those criteria, normal forward flexion of the 
thoracolumbar spine is to 90 degrees.  Normal extension is 
from 0 to 30 degrees.  Normal lateral flexion, as well as 
rotation, is from 0 to 30 degrees to the left and right.  
38 C.F.R. § 4.71a, Note (2), following General Rating Formula 
for Disease and Injuries of the Spine (2005).

The evidence shows that, for the period from September 17, 
2002, the veteran had more than half the normal range of 
forward flexion, extension, and lateral bending; and slightly 
less than half the normal range of rotation.  The Board finds 
that these limitations of motion approximate the moderate 
level and support the currently assigned, initial 20 percent 
disability rating.  

Even with consideration of the findings of the December 2006 
VA examination, the veteran's complaints, the provisions of 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca, the evidence does not 
approximate the criteria for a 40 percent disability rating 
under former Diagnostic Code 5292.  See 38 C.F.R. § 4.7.

Moreover, in this case, the Board finds that a disability 
rating in excess of 20 percent is not warranted under any 
applicable criteria pertaining to the lumbar spine. There is 
no evidence reflecting that the veteran's periods of doctor 
prescribed bed rest had a total duration of at least four 
weeks during any 12 month period to warrant a higher 
evaluation based on incapacitating episodes.  No neurological 
deficits have been associated with the veteran's degenerative 
disc disease of the lumber spine to warrant a separate 
compensable disability rating under any diagnostic code.  
Higher evaluations are assigned for ankylosis, but the 
veteran retains significant motion of the lumbar spine, and 
thus does not have ankylosis.  Recent examination has not 
shown forward flexion of the thoracolumbar spine to be 
limited to 30 degrees or less.  Hence, the revised rating 
criteria do not provide a basis for a disability evaluation 
in excess of 20 percent for the veteran's degenerative disc 
disease of the lumbar spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5243 (2006).

The weight of the evidence is against the grant of an initial 
disability rating in excess of 20 percent for degenerative 
disc disease of the lumbar spine under the former or revised 
rating criteria.  Hence, staged ratings are not applicable.  

Degenerative disc disease of the Cervical Spine 

The report of a November 2002 VA contract examination 
indicates that the veteran started having symptoms of neck 
stiffness in 1983, especially when he had flare-ups of back 
pain.  He reported his neck pain as being constant, occurring 
daily, and lasting about three hours after a hot shower.  The 
pain traveled from his neck to this back.

Examination of the cervical spine did not reveal any evidence 
of radiation of pain on movement, muscle spasm, or 
tenderness.  There were no signs of radiculopathy.  Range of 
motion of the cervical spine was to 65 degrees on flexion, to 
50 degrees on extension, to 40 degrees on lateral bending to 
the right and left, and to 80 degrees on rotation to the 
right and left.  The examiner found no additional limited 
motion due to pain, fatigue, weakness, lack of endurance, or 
incoordination.  There was no ankylosis of the cervical 
spine.  X-rays revealed degenerative disc disease at C5-C6.

During a December 2006 VA examination, the veteran reported a 
history of cervical neck pain.  He reported that it was left-
sided neck pain that radiated to the left shoulder.  The 
veteran denied any injury to the cervical spine.  He reported 
being able to perform his job without any interference from 
cervical neck pain.  The veteran denied using a neck brace, 
and denied any flare-ups.  The veteran reported that he had 
one incapacitating episode about two years ago, that lasted 
for 16 days. 

On examination, range of motion of the cervical spine was to 
45 degrees on forward flexion, to 30 degrees on extension, to 
42 degrees on lateral bending to the right and to 44 degrees 
on lateral bending to the left, and to 75 degrees on rotation 
to the right and to 60 degrees on rotation to the left.  The 
veteran had no painful motion during the range of motion 
testing.  Following repetitive use, there was pain during 
left extension.  There was no fatigue, weakness, lack of 
endurance, or incoordination.  The examiner found no 
additional limitation of motion due to pain with repetitive 
use.  No sensory deficits were reported.

As previously noted, degenerative joint disease is evaluated 
on the basis of limitation of motion.  Diagnostic Code 5003.  

Under former Diagnostic Code 5290, slight limitation of 
motion of the cervical segment of the spine warrants a 10 
percent evaluation.  Moderate limitation of motion of the 
cervical segment of the spine warrants a 20 percent 
evaluation.  A 30 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2002).

For the period from September 17, 2002, there was slight, if 
any, limitation of motion of the cervical spine.  
Degenerative disc disease was minimal, though pain was noted.  
In December 2006, the veteran had nearly normal range of 
motion in forward flexion, extension, lateral bending, and 
rotation.  The examiner found no additional functional 
impairment.  These findings support the currently assigned, 
initial 10 percent disability rating under Diagnostic Code 
5003.
  
The evidence does not reflect that a disability rating in 
excess of 10 percent is warranted under any applicable 
criteria pertaining to the cervical spine.  Forward flexion 
of the cervical spine has not been shown at any time to be 
limited to 30 degrees or less, and the combined range of 
motion of the cervical spine has not been shown at any time 
to be limited to 170 degrees or less.  The limitation of 
motion is not more than "slight" under the old criteria.  
While the veteran reported having one incapacitating episode 
during the past two years, the evidence does not reflect any 
periods of doctor prescribed bed rest.  Hence, incapacitating 
episodes having a total duration of at least two weeks during 
a 12-month period, as defined by VA, have not been shown.  
Neither have neurological deficits been associated with the 
veteran's degenerative disc disease of the cervical spine to 
warrant any separate, compensable disability rating under 
other diagnostic codes.  The veteran retains significant 
motion of the cervical spine, and thus does not have 
ankylosis.  As such, there is no basis for a disability 
evaluation in excess of 10 percent for the veteran's 
degenerative disc disease of the cervical spine under the old 
or revised criteria.   See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2006).

VA outpatient records reflect no recent medical treatment for 
the veteran's service-connected degenerative disc disease of 
the cervical spine.  

The weight of the evidence is against the grant of an initial 
disability rating in excess of 10 percent for degenerative 
disc disease of the cervical spine under the former or 
revised rating criteria.  Hence, staged ratings are not 
applicable.  

B.  Hepatitis B

The RO has evaluated the service-connected hepatitis B as 
initially 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7345, pertaining to chronic liver disease 
without cirrhosis.

A 10 percent evaluation is warranted for intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period. 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2006).

A 20 percent rating is assigned for daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  Id.

A 40 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  Id.

A 60 percent rating is assigned for daily fatigue, malaise, 
and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period.  Id.

A 100 percent rating is assigned for near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  Id.

In this case, the evidence does not warrant an initial 
disability evaluation in excess of 10 percent for the 
veteran's hepatitis B.

During a November 2002 VA examination, the veteran reported 
that the hepatitis B had not affected his body weight.  He 
described symptoms of fatigue as occurring daily.  The 
examiner found that the veteran had one complication of 
chronic hepatitis B infection, which was chronic fatigue.  
The veteran's weight was 184 pounds.

Laboratory testing in December 2002 confirmed the hepatitis B 
surface antigen as present.

Laboratory testing in September 2006 revealed the hepatitis B 
"surface antigen" as positive, and the hepatitis B "core 
antibody" as positive.  Synthetic liver function tests were 
within normal limits.  

During a December 2006 VA examination, the veteran denied 
nausea, vomiting, anorexia, malaise, and abdominal pain.  He 
reported having fatigue, described as "decreased energy and 
feels drained."  The veteran reported no lost time from work 
due to hepatitis B, and that he had performed his job duties 
and duties at home.  He had not been treated for hepatitis B, 
and was not on dietary restriction or medications for 
hepatitis B.  The examiner found that the veteran did not 
have daily malaise or anorexia, and that he had not had any 
incapacitating episodes due to hepatitis B.  The examiner 
also noted that the veteran's fatigue had not impacted his 
ability to perform his job.

Despite the veteran's contention that his hepatitis B had 
increased in severity, the objective medical evidence, 
consisting of VA examinations and laboratory records, have 
not shown any findings of daily fatigue, malaise, or anorexia 
requiring dietary restriction or continuous medication.  Nor 
is there any objective evidence of incapacitating episodes 
having a total duration of at least two weeks during any 12-
month period.  

In this case, the veteran's hepatitis B has been manifested 
primarily by chronic fatigue without dietary restriction or 
requiring continuous medication, and without incapacitating 
episodes.  These symptoms have not met the criteria for a 
disability rating in excess of 10 percent at any time since 
the initial award of service connection.  

The weight of the evidence is against the grant of an initial 
disability rating in excess of 10 percent for hepatitis B.  
Hence, staged ratings are not applicable.  

  C.  Extraschedular Consideration and Conclusion

There is no showing that the veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The veteran has currently 
retired from working.  While he reported missing some days in 
his former employment due to his service-connected 
degenerative disc disease of the lumbar spine, no evidence of 
any adverse economic impact from service-connected 
disabilities has been presented. Nor is there evidence of 
recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Thus, the weight of the evidence is against the grant of 
higher, initial disability ratings for each of the veteran's 
claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 
(2006).


ORDER

An initial disability rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine is denied.

An initial disability rating in excess of 10 percent for 
degenerative disc disease of the cervical spine is denied.

An initial disability rating in excess of 10 percent for 
hepatitis B is denied.




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


